Exhibit 99.16 (Text of Graph posted to Ashland Inc.'s website concerning Ashland Distribution sales) Monthly Sales ($ inmillions)* 2006 2007 2008 2009 2010 January 335 340 378 253 272 February 328 327 353 217 March 366 341 351 227 April 324 332 381 227 May 362 350 374 225 June 364 344 396 246 July 324 335 396 253 August 366 386 378 247 September 334 329 377 271 October 352 371 372 268 November 331 343 266 239 December 265 276 215 222 12 Month Rolling Average ($ inmillions)* 2006 2007 2008 2009 2010 January 326 338 343 343 243 February 328 338 345 331 March 330 336 346 321 April 329 337 350 308 May 332 336 352 296 June 335 334 356 283 July 337 335 361 271 August 340 336 361 260 September 339 336 365 252 October 341 338 365 243 November 341 339 358 241 December 338 340 353 241 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
